Title: Note on Closing the Concert Room, 8 May 1740
From: Franklin, Benjamin
To: 


Dancing parties and concerts by a musical club, both taking place in a room kept by the dancing-master Robert Bolton, gave pleasure to some of Philadelphia’s wealthier citizens. But to George Whitefield and his enthusiastic followers music and dancing were “devilish diversions” and, as such, should be suppressed. Accordingly his traveling companion William Seward, with Bolton’s assent, locked up the room and took away the key. The episode made “a great Stir”; the gentlemen who had rented the room for their entertainments broke in the door, accosted Seward “very roughly,” and threatened him with a caning. “What a Hurry Satan puts his Servants into,” he wrote, “when their darling Idols are opposed?” On Tuesday, April 22, “the Company met to Dance as they used to do,” their spokesman asserted. This was the last such weekly assembly scheduled for the season; there was no dance on April 29.
Seward may or may not have known the reason for this omission, but he took the credit, and rejoiced that the forces of righteousness had “taken Satan’s strongest Hold in this City.” He sent the following note to the Pennsylvania Gazette, which Franklin printed on May 1: “Since Mr. Whitefield’s Preaching here, the Dancing School, Assembly and Concert Room have been shut up, as inconsistent with the Doctrine of the Gospel: And though the Gentlemen concern’d caus’d the Door to be broke open again, we are inform’d that no Company came the last Assembly Night.”
The “gentlemen” were angered by the note’s implication that Bolton’s patrons had given up their dancing party because of Whitefield’s preaching, since nothing was further from the truth. In a sharply-worded protest and explanation, which they asked Franklin to print, they charged Seward with wilfully misrepresenting the facts “in order to ... spread his Master’s Fame, as tho’ he had met with great Success among the better Sort of People in Pennsylvania....” Though this protest seemed to Franklin to contain as much vilification as vindication, he printed it, with a short preface.
 
In my last, at the Request of Mr. Seward, I inserted an Article of News, relating to the shutting up of the Concert Room, &c. which it seems gives great Offence to the Gentlemen concern’d in the Entertainments usually carry’d on there; for tho’ the Article is allow’d to be literally true, yet by the Manner of Expression ’tis thought to insinuate something that is not true, viz. That the Gentlemen forbore meeting on the Night mentioned, as thinking such Entertainments inconsistent with the Doctrine of the Gospel. I have often said, that if any Person thinks himself injured in a Publick News-Paper, he has a Right to have his Vindication made as publick as the Aspersion. The Gentlemen above mentioned have brought me the following Letter to be inserted in my Paper, believing the Publication of it will be advantageous to their Reputation: And tho’ I think there is a good deal of Difference between a Vindication and an Invective; and that, whatever Obligations a Printer may be under to publish Things of the former kind, he can be under none with Regard to the latter: Yet, as the publishing of this, will obviate a groundless Report (injurious to that Gentleman) that Mr. Whitefield had engag’d all the Printers not to print any Thing against him, lest his Doctrine and Practice should be expos’d, and the People undeceiv’d; I shall therefore print it as I received it: And when the Publick has heard what may possibly be said in Reply, they will then judge for themselves. 
